Citation Nr: 0303858	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  01-07 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable disability rating for malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from October 1942 to 
December 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied the above 
claim. 

A personal hearing before the Board was scheduled in October 
2002 in accordance with the veteran's request.  However, the 
veteran's accredited representative stated that the veteran 
wished to cancel the hearing.  Therefore, his request for a 
hearing has been withdrawn.


FINDING OF FACT

The veteran does not have any identifiable residuals of 
malaria.


CONCLUSION OF LAW

The criteria for a compensable disability rating for malaria 
are not met.  38 U.S.C.A. §§ 1155 and 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.31, and 4.88b, Diagnostic 
Code 6304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal adequately informed the veteran of the types of 
evidence needed to substantiate his claim.  Furthermore, in 
April 2001, the RO sent a letter to the veteran explaining 
the VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The veteran was again 
notified of the evidence needed to substantiate his claim 
during an informal conference with a Decision Review Officer 
in January 2002.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the veteran, sufficient 
medical records were obtained.  With his claim for an 
increase in November 1999, the veteran referenced treatment 
by Dr. E.V. Weddle in the 1950s and by Dr. Russell Holtzclaw 
in the 1960s.  It is not necessary to obtain these records.  
Although the records would possibly show a history of 
intermittent high fever, as the veteran reports he suffers 
from, those records could not provide the basis for a higher 
rating.  As discussed in more detail below, what is pertinent 
here is the current status of the veteran's disability, and 
any treatment 40 or 50 years ago is simply not relevant to 
that question.  Also, there is a suggestion that records 
would not be available from these physicians, since the 
veteran noted Dr. Weddle is deceased and Dr. Holtzclaw no 
longer practices medicine.  The RO did obtain the veteran's 
records from Dr. Michael Thomas.

The VA examiner in March 2000 noted that "local" records 
were reviewed, but they did not show treatment for episodic 
fever or any type of infectious disease.  It is not entirely 
clear whether the examiner was referring to the records 
contained in the claims folder or to some other records.  In 
this regard, the Board notes that the veteran has at no time 
reported receiving VA treatment for his service-connected 
condition.  Ordinarily, the Board would retrieve available VA 
records and associate them with his claims folder.  However, 
the duty to obtain records only applies to records that are 
"relevant" to the claim.  38 U.S.C.A. § 5103A(b)(1); see 
also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.")  To the extent that the VA 
examiner's reference to "local" records are to some 
unspecified VA records not contained in the claims folder, it 
is clear that such records are not relevant, in that they 
contain no findings concerning malaria according to a medical 
professional who reviewed the records.  Thus, any further 
action on the part of VA in this regard appears to be 
unnecessary.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
claimant.  Where the evidence of record does not reflect the 
current state of the claimant's disability, a VA examination 
must be conducted.  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran appropriate VA examinations in 
2000 and 2002.  There is no objective evidence indicating 
that there has been a material change in the severity of his 
service-connected condition since he was last examined.  
There are no records suggesting an increase in disability has 
occurred as compared to the last VA examination findings.  In 
fact, as discussed in more detail below, there are no records 
suggesting that the veteran has any disability because of his 
service-connected malaria.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  See also VAOPGCPREC 11-95 (the duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B. Legal Analysis

The Board has reviewed all the evidence of record, with an 
emphasis on the most recent evidence, to include, but not 
limited to:  the veteran's contentions; his service medical 
records; reports of VA examinations conducted in 2000 and 
2002; and his treatment records from Dr. Thomas.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's service medical records show hospitalization 
for malaria.  He has been considered zero percent disabled as 
a result of this condition since his separation from service.  
Under Diagnostic Code 6304, a 100 percent disability rating 
is warranted when the malaria is active.  Otherwise, 
residuals such as liver or spleen damage are rated under 
pertinent diagnostic codes.

The veteran alleges that he has had relapses or recurrences 
of malaria, with episodes of high fever and chills.  However, 
there is no medical evidence to substantiate this.  The VA 
examiner in 2000 reviewed the available VA treatment records, 
and they did not show treatment for fever.  Dr. Thomas' 
records also fail to show treatment for fever.  The medical 
records show no treatment for any condition identified as a 
residual of malaria.  In particular, there is no indication 
in the medical evidence of any residual liver or spleen 
dysfunction from malaria.  Liver function tests in 2002 were 
normal, and blood smears for malaria were negative.  
Therefore, there is no objective evidence showing that the 
veteran has any disability whatsoever as a result of the in-
service malaria.  Both VA examiners concluded no residuals 
are currently shown.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The Board does not doubt the veteran's sincere belief that he 
periodically suffers from relapses of malaria.  However, he 
does not have the necessary medical knowledge to diagnose 
those symptoms as indicative of malaria.  He was informed on 
numerous occasions by the RO and by medical professionals 
that when he is experiencing symptoms such as fever or 
chills, he should report to the nearest VA medical facility, 
because a compensable rating can be assigned if blood tests 
show active malaria.  In the more than three years since he 
filed his claim for an increase, there is no evidence showing 
the veteran has sought treatment for the symptoms he feels 
are associated with his malaria.

Accordingly, the preponderance of the evidence is against 
assignment of a compensable disability rating.  There is no 
reasonable doubt on this matter that could be resolved in the 
veteran's favor, and there are no other potentially 
applicable diagnostic codes.  














	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a compensable disability rating for malaria is 
denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

